DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated December 4, 2020 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 3-4, 6 and 16 have been amended.  Claims 11-15 and 17-18 have been cancelled.  No claims have been added.  Claims 1-10, 16 and 19-20 are therefore currently pending and are presented for examination on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-20 has been fully considered but is not persuasive.  Applicant does not explicitly perform the analysis required in the 2019 PEG but merely offers a conclusory statement that the claim is directed towards more than performing a fundamental economic practice even though the argument itself states that funds are being transferred which clearly does fall within the guidelines of an abstract idea under Prong One of Step 2A.  Similarly Applicant does not perform any analysis under Prong Two of Step 2A but merely offers a conclusory argument that a practical application is present.  No “additional elements” are actually identified in the argument that would serve as the basis for forming a Bascom but fails to indicate how the particular arrangement of components is similar to that in Bascom where the filtering took place at a particular place in a network.  Here however no such analogous arrangement can be viewed as present and if such an arrangement is present (which Examiner does not acknowledge) the argument fails to specify why the particular placement of any of the components including the gaming machine or mobile device allows activity to be conducted based on operation at a specific place in a network such that Bascom could be viewed as analogous.  Therefore the present rejection will be maintained.
Applicant’s argument with regard to the 35 U.S.C. § 112 (b) rejection of claims 11-15 and 17 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(1) and (a)(2) rejection of claims 1-2, 4-7, 9-14 and 16-20 as being anticipated by Tsutsui (U.S. Patent Publication 2017/0092062) has been fully considered but is not persuasive.  Tsutsui clearly discloses that the electronic voucher ticket can be transferred via a “…near field communicator 150 to wirelessly transfer information from the smartphone 400” as evidenced by the citation that Applicant provided and clearly constitutes a form of virtual ticket.  Tsutsui also discloses the use of a wallet in paragraphs 0089-0090 and 0203.  The argument does not indicate why these would not read on the claim and merely provides a conclusory statement.  As this is not persuasive the present rejection will be maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 1, 3-4 6, 10-12 and 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).
The claim is then analyzed under Prong One of Step 2A of the 2019 PEG in order to evaluate whether the claim recites an abstract idea.  The claim recites operations of identifying a mobile wallet account and an electronic gaming machine and crediting the electronic gaming machine based on a value associated with ticket in the mobile wallet account.  Performing the debiting of one account and crediting another account is a fundamental economic practice that has existed prior to the invention of a programmed computer.  Therefore it falls within one of the groupings of abstract ideas involving certain methods of organizing human activity which in this case is the performing of a fundamental economic practice and under Prong One of Step 2A the claim is deemed as ineligible.
The claim is then analyzed under Prong Two of Step 2A in order to evaluate whether the claim recites additional elements that integrate the abstract idea into a practical application.  The claim recites a player interface device connected to an electronic gaming machine and a processing unit which is defined in the disclosure at 0115 in what can be viewed as a description of a general purpose processor.  The claim recites that the crediting of the electronic gaming machine occurs following the identification of a mobile wallet account and the electronic gaming machine based on communications between a mobile device and the player interface device and the processing unit and the mobile device. The communication operations appear to be 
Dependent claims 2-5 merely extend the abstract idea of claim 1 by reciting use of a particular type of communication, removing the ticket, communicating to a Ticket-In-Ticket-Out System to validate the ticket and the use of identifiers in the communication and only add additional layers of abstraction to the abstract idea of claim 1 while introducing no elements other than more general purpose computer components.  Therefore under Prongs One and Two of Step 2A dependent claims 2-5 are also deemed as ineligible.
The claim is then analyzed under Step 2B in order to evaluate whether the claim introduces additional elements that amount to significantly more than the abstract idea itself.  The claim recites a player interface device connected to an electronic gaming machine and a processing unit which is defined in the disclosure at 0115 in what can be viewed as a description of a general purpose processor.  No technological improvement is being made to any of the recited devices nor is there any technological improvement resulting from an ordered combination of devices.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processing unit does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of transferring credit from a source to target is an operation that has previously been done by human beings in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 1-5 are deemed as ineligible under 35 U.S.C. § 101.
Claim 6 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).
The claim is then analyzed under Prong One of Step 2A of the 2019 PEG in order to evaluate whether the claim recites an abstract idea.  The claim recites operations of identifying a mobile wallet account and an electronic gaming machine and in response to a cash out even related to a credit on the electronic gaming machine creating a ticket with an associated value that corresponds to the credit and storing the ticket in the mobile wallet.  Performing the debiting of one account and crediting another account is a fundamental economic practice that has existed prior to the invention of a programmed computer.  Therefore it falls within one of the groupings of abstract ideas involving certain methods of organizing human activity which in this case is the performing of a fundamental economic practice and under Prong One of Step 2A the claim is deemed as ineligible.

Dependent claims 7-10 merely extend the abstract idea of claim 6 by reciting use of a particular type of communication that passes an identifier associated with the mobile wallet account, use of a hash, communicating of an electronic gaming machine identifier and the use of identifiers in the communication and only add additional layers of abstraction to the abstract idea of claim 6 while introducing no elements other than more general purpose computer components.  Therefore under Prongs One and Two of Step 2A dependent claims 7-10 are also deemed as ineligible.
The claim is then analyzed under Step 2B in order to evaluate whether the claim introduces additional elements that amount to significantly more than the abstract idea BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of transferring credit from a source to target is an operation that has previously been done by human beings in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0112-0132 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 6-10 are deemed as ineligible under 35 U.S.C. § 101.	
Claim 11 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).
The claim is then analyzed under Prong One of Step 2A of the 2019 PEG in order to evaluate whether the claim recites an abstract idea.  The claim recites 
The claim is then analyzed under Prong Two of Step 2A in order to evaluate whether the claim recites additional elements that integrate the abstract idea into a practical application.  The claim recites a player interface device connected to an electronic gaming machine and a processing unit which is defined in the disclosure at 0115 in what can be viewed as a description of a general purpose processor.  The claim recites that the providing of one ticket based on the value of another ticket occurs following the identification of a mobile wallet account and the electronic gaming machine based on communications between a mobile device and the player interface device and the processing unit and the mobile device. The communication operations appear to be nothing more than data gathering operations and do not serve as additional elements.  The player interface device, the processing unit and electronic gaming machine all appear to be general purpose computer components that merely describe a particular technological environment.  Therefore no practical application of the claim is recited and therefore under Prong Two of Step 2A the claim is deemed as ineligible.

The claim is then analyzed under Step 2B in order to evaluate whether the claim introduces additional elements that amount to significantly more than the abstract idea itself.  The claim recites a player interface device connected to an electronic gaming machine and a processing unit which is defined in the disclosure at 0115 in what can be viewed as a description of a general purpose processor.  No technological improvement is being made to any of the recited devices nor is there any technological improvement resulting from an ordered combination of devices.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processing unit does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of exchanging a monetary amount from one form to another is an operation that has previously been done by human beings in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0112-0132 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 11-15 are deemed as ineligible under 35 U.S.C. § 101.	
Claim 16 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).
The claim is then analyzed under Prong One of Step 2A of the 2019 PEG in order to evaluate whether the claim recites an abstract idea.  The claim recites operations of identifying a mobile wallet account and an electronic gaming machine or bill validator based on a plurality of communications and in response to a determination that the bill validator has received a document creating a second ticket with an associated value that corresponds to the document and storing the ticket in the mobile wallet.  Performing an exchange of monetary value from one form to another is a fundamental economic practice that has existed prior to the invention of a programmed computer.  Therefore it falls within one of the groupings of abstract ideas involving certain methods of organizing human activity which in this case is the performing of a fundamental economic practice and under Prong One of Step 2A the claim is deemed as ineligible.
The claim is then analyzed under Prong Two of Step 2A in order to evaluate whether the claim recites additional elements that integrate the abstract idea into a practical application.  The claim recites a player interface device connected to an electronic gaming machine and a bill validator along with a processing unit which is 
Dependent claims 17-20 merely extend the abstract idea of claim 16 by reciting the nature of the ticket and document, use of an identifier for the bill validator and use of a particular type of communication and only add additional layers of abstraction to the abstract idea of claim 16 while introducing no elements other than more general purpose computer components.  Therefore under Prongs One and Two of Step 2A dependent claims 17-20 are also deemed as ineligible.
The claim is then analyzed under Step 2B in order to evaluate whether the claim introduces additional elements that amount to significantly more than the abstract idea itself.  The claim recites a player interface device connected to an electronic gaming machine and a processing unit which is defined in the disclosure at 0115 in what can be viewed as a description of a general purpose processor.  No technological improvement is being made to any of the recited devices nor is there any technological improvement BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of transferring credit from a source to target is an operation that has previously been done by human beings in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0112-0132 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 16-20 are deemed as ineligible under 35 U.S.C. § 101.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-14 and 16-20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Tsutsui (U.S. Patent Publication 2017/0092062).
As per claim 1
Tsutsui discloses a system for mobile wallet operations in a gaming environment, comprising: at least one player interface device communicably connected to an electronic gaming machine (0068 “The exemplary electronic payment system 99 comprises a mobile terminal 190 for emitting and/or receiving a remotely operable signal that may include information on a specific or unique account number or a debit card number associated with a financial database 142”, 0070 “The mobile terminal 190 may emit a remotely operable signal, such as a radio or other wireless signal; an optical beam signal of infrared, ultraviolet or visible ray; and the like, to interact with the remotely operable signal by communications device 150. The mobile terminal 190 and communications device 150 are electrically connected to each other through a wired or a wireless mutual communication interface for radio or optical connection… NFC (Near Field Communication) chips”)
Tsutsui discloses at least one processing unit, communicably connected to the at least one player interface device and the electronic gaming machine, that: identifies a mobile wallet account and the electronic gaming machine based at least on a first communication between a mobile device and the at least one player interface device 200 is presented in FIG. 3. The financial process flow diagram 200 presents a general interaction between contributing elements utilizing an electronic voucher ticket (eV/T in the diagrams) 310, 410 (FIG. 6) for financial processing in conjunction with an electronic gaming machine 100. The various contributing elements include the electronic gaming machine 100, a casino host server 146, at least one printer 160, a bill validator 130 (or other electronic voucher ticket reader), a near field communications device 150, and a mobile wallet server 144. The process initializes with the user 199 submitting a request for tendering payment for credits for use in conjunction with the electronic gaming machine 100. The user 199 enters an amount and necessary information for authorization for the transaction using an application provided on a Smartphone 400 (step 201). The data is received by wireless communication between the smartphone 400 and the near field communicator 150 as indicated by step 201. The near field communicator 150 forwards the information to the bill validator 130 as referenced in step 202. The bill validator 130 completes a credit check or any other associated transaction validation process (step 203). The system utilizes technology referred to as Network Hub Link (NHL) 158 to communicate with and complete transactions with the mobile wallet server 144. The communication process completes a balance check for available funds and provides feedback to the bill validator 130 as indicated by steps 204 and 205. During this process, an electronic or electronic voucher ticket (eV/T) 410 is issued. In parallel, the bill validator 130 communicates the outcome of the request (accepted or denied) to the user 199 (step 206). Should the user desire to begin play on the automated machine 100, the user 199 enters the electronic voucher ticket 410 into the bill validator 130 associated with the automated machine 100 (step 207). The electronic voucher ticket 410 can be read by the bill validator 130 using any suitable technology associated with the form factor of the electronic voucher ticket 410, including a camera to view an electronic voucher ticket 410 displayed upon a smartphone display 404, an near field communicator 150 to read wirelessly transfer information from the smartphone 400, and the like. The automated machine 100 digitally conveys the transaction to the gaming facility host server 146 (step 208). The gaming facility host server 146 in turn, provides feedback to the automated machine 100 on whether the electronic voucher ticket 410 is accepted or rejected (step 209). In a condition where the electronic voucher ticket 410 is accepted, credit is applied to the automated machine 100 and the user 199 begins play thereon (step 210)”, 0095 “The process initializes with the user 199 submitting a request for issuance of credits onto the electronic voucher ticket 410 (step 241). The request is entered using an application on the smartphone 400 via a communication with the near field communications device 150 (step 242). The near field communications device 150 forwards the information via a digital communication link with the bill validator 130 (step 243). The bill 130 forwards the information directly or indirectly to the gaming facility host server 446 (steps 244 and 245). The gaming facility host server 446, in conjunction with the automated machine 100, tallies any tendered balance, concludes play of the game, and issues a digital electronic voucher ticket 410 (step 246). The new electronic voucher ticket 410 is forwarded to the near field communications device 150 (step 247). The new electronic voucher ticket 410 is transferred to the smartphone 400 using near field communication protocol (step 248)”, 0099 “The electronic voucher ticket 410 can be communicated to the smartphone 400 by a wired or wireless communication interface”).
As per claims 2 and 20
Tsutsui discloses wherein the first communication between the mobile device and the at least one player interface device comprises a bump communication (0068, 0092 “In order to select the electronic payment option, he or she may operate the user entry device 194 of the mobile terminal 190 to input the money amount of the gaming fees into the Central Processing Unit (CPU) 192 that may synthesize a remotely operable signal by placing on a carrier wave the financial value of the gaming fees and the account number signal stored in the digital storage device 193 and then transmit remotely the operable signal to the communications device 150 through the wireless transmitting system 196. In this way, the user may move closer to the gaming or automated machine 100 and allow the mobile terminal 190 to lightly touch the communications interface 152 while making the mobile terminal 190 produce and transmit the remotely operable signal from the mobile terminal 190”, 0099)
As per claim 4

As per claims 5, 7, 9 and 10
Tsutsui discloses wherein the first communication between the mobile device and the at least one player interface device passes at least one of: a first identifier associated with the mobile wallet account from the mobile device to the at least one player interface device; or a second identifier associated with the electronic gaming machine to the mobile device (0097 “casino identifier 320”, 0101 “The player can initiate an option utilizing the paper voucher ticket 310 or the electronic voucher ticket 410”, 0154 “A voucher ticket (TITO) account table 1200 utilizes a voucher ticket (TITO) account number listing 1210 to retain a series of player's accounts, as presented in FIG. 21. Each account is identified by an account number 1230, 1232, 1234, 1236, 1238, 1239. The account number 1230, 1232, 1234, 1236, 1238, 1239 provides a continuity link identifying other associated elements. One exemplary data element is an electronic account (e-money) financial balance, as represented by a list of voucher ticket (TITO) account financial balances 1212. A second exemplary data element is a message destination table segment 1220. The message destination table segment 1220 can include a number of different protocols for communicating with the account owner. The exemplary voucher ticket (TITO) account table 1200 presents three exemplary listings, including an email address listing 1222, a short message service (SMS) number listing 1224, and any other notification listing 1226. The email address listing 1222 would include one or more 1224 would include one or more short message services (SMS) (text message) addresses for each account number. The other notification listing 1226 can list any other suitable address for contacting the account owner”) (Examiner would point out that as neither of the identifiers are being used for any operation that they must be viewed as being unentitled to patentable weight per MPEP § 2111.05 (I)(B) as they merely represent non-functional descriptive material).
As per claim 6
Tsutsui discloses a system for mobile wallet operations in a gaming environment, comprising: at least one player interface device communicably connected to an electronic gaming machine (0068, 0070)
Tsutsui discloses at least one processing unit, communicably connected to the at least one player interface device and the electronic gaming machine, that: identifies a mobile wallet account and the electronic gaming machine based at least on a first communication between a mobile device and the at least one player interface device and a second communication between the at least one processing unit and the mobile device (0011, 0093, 0095, 0099)
Tsutsui discloses in response to a cash out event related to a credit on the electronic gaming machine: creates a virtual ticket with an associated value that corresponds to the credit; and stores the virtual ticket in the mobile wallet account (Abstract, 0095, 0103-0104)
As per claim 16

Tsutsui discloses a bill validator communicably connected to the electronic gaming machine (Abstract, 0093-0094)
Tsutsui discloses at least one processing unit, communicably connected to the at least one player interface device, the bill validator, and the electronic gaming machine, that: identifies a mobile wallet account and at least one of the electronic gaming machine or the bill validator based at least on a first communication between a mobile device and the at least one player interface device and a second communication between the at least one processing unit and the mobile device (0011, 0093, 0095, 0099)
Tsutsui discloses determines that the bill validator receives a document (Abstract, 0093-0094)
Tsutsui discloses creates a virtual ticket with an associated second value that corresponds to the document (Abstract, 0093-0094, 0160)
Tsutsui discloses stores the virtual ticket in the mobile wallet account (0094, 0099, 0101)
As per claim 19
Tsutsui discloses wherein the first communication between the mobile device and the at least one player interface device passes an identifier associated with the bill validator to the mobile device (0093, 0132, 0159)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui as applied to claim 1 above, and further in view of Schwartz (U.S. Patent Publication 2019/0147695)
As per claim 3
Tsutsui, while disclosing the limitations of claim 1, does not explicitly disclose wherein the at least one processing unit removes the virtual ticket from the mobile wallet account when crediting the electronic gaming machine.  Schwartz teaches wherein the at least one processing unit removes the virtual ticket from the mobile wallet account when crediting the electronic gaming machine (0053 “In other implementations, the previous virtual voucher is deleted, and a new virtual voucher with a new voucher ID is created. In that case, the VV server 460 transmits the new voucher ID to the patron's VV app”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the electronic voucher ticket system of Tsutsui with the touchpoint-dependent transactions of Schwartz for the purpose of eliminating the overhead costs associated with the printing of new paper vouchers and the disposal of redeemed paper vouchers (0011).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui as applied to claim 6 above, and further in view of Walker et al. (U.S. Patent 10,825,004, hereinafter referred to as Walker).
As per claim 8
Tsutsui, while disclosing the limitations of claim 7, does not explicitly disclose wherein the identifier comprises a hash.  Walker teaches wherein the identifier comprises a hash (9:62-10:8)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the electronic voucher ticket system of Tsutsui with the banking system of Walker for the purpose of providing capabilities for enabling users to achieve a more sanitary operating environment in connection with items that are provided by the machine (2:8-11)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES D NIGH/Senior Examiner, Art Unit 3685